EXHIBIT 10.01

 

SECURED PROMISSORY NOTE

 

$750,000

 

May 14, 2004

 

FOR VALUE RECEIVED, the undersigned, ZAMBA CORPORATION, a Delaware corporation
(the “Maker”), hereby promises to pay to the order of Pandora Select Partners
L.P., a British Virgin Islands limited partnership, or its assigns (the
“Payee”), at such place as the Payee may designate in writing, the principal sum
of Seven Hundred Fifty Thousand Dollars ($750,000), under the terms set forth
herein.

 

1.             Interest.  The unpaid principal balance hereof from time to time
outstanding shall bear interest from the date hereof at the rate of twelve
percent (12%) per annum.

 

2.             Payment.  The principal and interest hereof is payable as
follows:

 

(a)           Payments in cash of interest only are payable in arrears on June
14, July 14 and August 14, 2004; and

 

(b)           Commencing on September 14, 2004, and on the 14th day of each of
the following 14 months, Maker shall pay amortized principal and interest on
this Note of $54,092.84 (the “Monthly Scheduled Payment”).

 

3.             Optional Payment in Stock.

 

(a)           In lieu of making a cash payment under subsection 2(b) above,
Maker may pay the Monthly Scheduled Payment, or any portion thereof, but only to
the extent permitted by this subsection (a), by the issuance of shares of its
$0.01 par value common stock (the “Common Stock”), the per share value of which
is computed as provided in Subsection (b) below.  Despite the foregoing, the
number of shares of Common Stock which may be issued to pay all or any portion
of a particular Monthly Scheduled Payment may not exceed the lesser of (i) 10%
of the aggregate number of traded shares of Common Stock reported on the NASDAQ
System (or if not then traded on the NASDAQ System, on the OTC Bulletin Board as
reported by bigcharts.com, or if this service is discontinued, such other
reporting service acceptable to Payee) for the 30 trading days immediately
preceding such Monthly Scheduled Payment due or (ii) a number of shares of
Common Stock which, when added to the number of shares of Common Stock
“Beneficially Owned” (within the meaning set forth in subsection (d) below) by
Payee, would not cause Payee to Beneficially Own more than 4.99% of the Maker’s
outstanding Common Stock.  In addition, in making the Monthly Scheduled
Payments, the Maker shall not be permitted to issue more than 10,000,000 shares
of Common Stock.   In computing under this subsection (a) the aggregate number
of traded shares during any time period, the Maker shall exclude (i) shares sold
by or for the account or at the direction of the Maker, officers or directors

 

--------------------------------------------------------------------------------


 

of Maker or any members of their immediate families or any affiliates of Maker
and (ii) shares determined solely by Payee (for which Payee shall so inform the
Maker in writing) to represent unlawful or potentially unlawful sales.  Maker
may pay the Monthly Scheduled Payment, or any portion thereof, by the issuance
of Common Stock only if, at the time of such payment, Maker has in effect a
registration statement on Form S-2 or S-3 with the SEC and applicable state
securities laws covering the original issuance of such shares by the Maker or
the resale of such shares by the Payee (the “Registration Statement”).

 

(b)           The per share value of the Common Stock as of a specified
Scheduled Monthly Payment date for the purposes of this Section 3 is 88%
(rounded to the nearest $.01) of the average (rounded to the nearest $.01) of
the high closing bid prices of Maker’s Common Stock on the NASDAQ System (or if
not then traded on the NASDAQ System, then on the OTC Bulletin Board as reported
by bigcharts.com, or if this service is discontinued, such other reporting
service acceptable to Payee) for the 30 trading days immediately preceding the
particular Scheduled Monthly Payment date.

 

(c)           Payment by Common Stock shall be deemed to be made by Maker by
giving written notice to the Payee of the number of shares being issued in such
payment, and the Maker’s calculation of the per share market value under
subsection (b) above; provided that certificates representing those shares are
delivered to Payee within 20 days of the due date of the Scheduled Monthly
Payment.

 

(d)           The limitations on the right to exercise a warrant for 1,339,286
shares of Common Stock being issued to Payee in connection with this Note, as
provided by such warrant (the “Warrant”), shall first reduce Payee’s Beneficial
Ownership of Maker’s Common Stock before limiting the number of shares that
Maker may issue to Payee as payment hereunder pursuant to Section 3(a) above. 
The Payee will, at the request of Maker, from time to time, notify Maker of
Payee’s computation of Payee’s Beneficial Ownership.  The parties shall compute
Payee’s “Beneficial Ownership” of Maker’s Common Stock in accordance with U.S.
Securities and Exchange Commission (“SEC”) Rule 13d-3.

 

4.             Contingent Additional Interest.  In the event that Maker fails by
November 15, 2004 (the “Registration Deadline”) to obtain effectiveness under
the Securities Act of 1933, as amended, and applicable state securities laws of
the Registration Statement (as required by the terms of a Registration Rights
Agreement between Maker and Payee of this date) covering all of the shares of
Common Stock issuable as payment under this Note or upon exercise of the
Warrant, then for each full month thereafter (prorated for partial months) that
this failure continues (the “Failure Term”), Maker shall pay in arrears in cash,
with the next otherwise Scheduled Monthly Payment under Sections 2 or 3(a) above
(or if the last Scheduled Monthly Payment has been made, then on the same day of
each succeeding month), additional interest (the “Contingent Additional
Interest”) equal to the greater of $1,000 or 1% of the outstanding principal
balance on this Note as of the last day of the prior month.  However, if the
Failure Term runs for more than three months, the additional monthly cash
interest payable thereafter

 

2

--------------------------------------------------------------------------------


 

shall increase to the greater of $2,000 or 2% of the outstanding principal
balance on this Note as of the last day of the prior month.  Despite the
foregoing, if the Payee consents (as provided under the Registration Rights
Agreement) to an extension of the effective date of the Registration Statement
beyond November 15, 2004, then the Registration Deadline hereunder shall be
extended by a like period.

 

5.             Security.  The full and timely payment of this Note (together
with the Maker’s obligations under a Purchase Agreement of this date between
Maker and Payee) shall be secured by a Security Agreement of this date (the
“Security Agreement”) covering all of Maker’s assets.  The security interest
granted under the Security Agreement shall be subordinate only to the secured
rights of Silicon Valley Bank, as the senior lender to Maker (the “Senior
Debt”).

 

6.             Optional Prepayments.  The Maker may prepay this Note, in whole
or in part, and in cash, without penalty by Maker upon fifteen days written
notice to Payee.  Prepayments shall be applied first to accrued but unpaid
interest and then to principal.

 

7.             Default.  The occurrence of any one or more of the following
events shall constitute an event of default, upon which Payee may declare the
entire principal amount of this Note, together with all accrued but unpaid
interest, to be immediately due and payable in cash (despite provisions
otherwise for payment with Common Stock):

 

(a)           The Maker shall fail to make any required payment of principal or
interest (including Contingent Additional Interest) when due, and in its proper
form (i.e., in cash, in stock or by a combination thereof), and such failure
shall continue for 10 days after the due date thereof.

 

(b)           The Maker shall be in default of any term or provision of the
Security Agreement.

 

(c)           The Maker shall become insolvent or any bankruptcy,
reorganization, debt arrangement or other proceeding under any bankruptcy or
insolvency law shall be instituted by or against the Maker.

 

(d)           The Maker shall be in default of any term or provision relating to
the Senior Debt.

 

Without limiting the above, the Maker acknowledges that payments on the various
scheduled due dates in Sections 2 and 3(c) are of essence and that any failure
to timely pay any installment of principal or interest (whether as permitted by
cash, with stock or by a combination thereof and within any permitted grace
period above) permits Payee to declare this Note immediately due in cash in its
entirety without any prior notice of any kind to Maker.

 

8.             Applicable Law.  THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF
THE NOTE SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF

 

3

--------------------------------------------------------------------------------


 

MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

9.             Waivers.  The Maker hereby waives presentment for payment, notice
of dishonor, protest and notice of payment and all other notices of any kind in
connection with the enforcement of this Note.

 

10.           No Setoffs.  The Maker shall pay principal and interest under the
Note without any deduction for any setoff or counterclaim.

 

10.           Costs of Collection.  If this Note is not paid when due, the Maker
shall pay Payee’s reasonable costs of collection, including reasonable
attorney’s fees.

 

 

ZAMBA CORPORATION

 

 

 

 

 

 

 

By

     /s/ Michael H. Carrel

 

 

 

Michael H. Carrel, Treasurer

 

 

4

--------------------------------------------------------------------------------